          Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

ZANDILE MKWANAZI                      )
                                      )
             Plaintiff,               )
                                      )
     v.                               )     Case No. 1:20-cv-02231
                                      )
NATIONAL PUBLIC RADIO, INC.
                                      )
                                      )
             Defendant.
                                      )




                     EXHIBIT A
             State Court Pleadings
            Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 2 of 22Filed
                                                                                    D.C. Superior Court
                                                                                    06/23/2020 11:96:BM
                                                                                    Clerk of the Court

                SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                Civil Division

                                             )
ZAND ILE MKWANAZI                            )
11175 Georgia Avenue, Apt. 705               )
Wheaton, Maryland, 20902                     )
                                             )
                      Plaintiff,             )       Civil No.: 2020 CA 002861 B
                                             )
       v.                                    )
                                             )
NATIONAL PUBLIC RADIO, INC.                  )
1111 North Capitol Street N.E.               )
Washington D.C., 20002                       )
                                             )
                      Defendant.             )




                                          COMPLAINT

       Plaintiff Zandile Mkwanazi, by and through his attorney, files this Complaint against

National Public Radio, Inc. (the "Defendant" or "NPR"), and for his Complaint states as follows.

       1.     Plaintiff Zandile Mkwanazi seeks relief pursuant to the D.C. Human Rights Act

("DCHRA"), D.C. Code §§ 2-1401 et seq., including but not limited to declaratory, injunctive

and other equitable relief, compensatory and punitive damages and litigation expenses and

reasonable attorneys' fees, based on Defendant's discriminatory, harassing and retaliatory

actions against Plaintiff Mkwanazi.

                                      Jurisdiction and Venue

       2.     This Court has jurisdiction over the subject matter of this Complaint pursuant to

D.C. Code§ 11-921.

       3.     Venue is proper in this court in that the events and omissions giving rise to

Plaintiff's claims occurred here in the District of Columbia and Defendant may be found here.



                                                 1
                Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 3 of 22




                                                Parties

          4.      Zandile Mkwanazi is an African-American male born in South Africa, a citizen of

the United States, a resident of the state of Maryland, and a former employee of National Public

Radio, Inc.

          5.      Defendant National Public Radio, Inc. is a media organization which produces

and distributes news and cultural programs and receives public and private funds, and an

employer within the meaning of the District of Columbia Human Rights Act, § 2-1401 et seq.

                                                Facts

          6.      Plaintiff was hired by NPR as a Network Operation Center Technician, Level 1,

on March 3, 2019. Plaintiff's direct supervisor was Brett Gerringer (Caucasian male).

          7.      Plaintiff has extensive experience as a Network Technician and prior to working

at NPR, Plaintiff worked at a television station for fourteen months and worked in a Master

Control Environment for four months.

          8.      On Plaintiff's first day of work, Mr. Gerringer introduced Plaintiff to his co-

workers with the statement"[w ]e have a new 'boy' working for us."

          9.       On that same day, Plaintiff later addressed Mr. Gerringer's use of the term "boy"

to refer to Plaintiff by informing Mr. Gerringer that that term was racially offensive and has a

historically negative connotation. Mr. Gerringer claimed that he referred to all employees as

"boys."

          10.     Despite Plaintiff's statement to Mr. Gerringer that referring to him as "boy" was

offensive, Mr. Gerringer continued to refer to Plaintiff with that term. During Plaintiff's mid-

year review Mr. Gerringer told Plaintiff "You should be a good 'boy' because I want you to be




                                                   2
              Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 4 of 22




successful" and about one month before Plaintiff was terminated, Mr. Gerringer stated "look boy

I'm trying to help you here."

Radio Bilingue Incident

        11.     On May 11, 2019, Plaintiff was assigned to be trained by his co-worker, Jay

Herrera (Latino male), as part of an assignment to familiarize Plaintiff with operations. Mr.

Herrera informed Plaintiff that he should pretend that Mr. Herrera was not there, and that

Plaintiff should do what he thinks should be done, and not ask Mr. Herrera any questions. Mr.

Herrera then left Plaintiffs workstation to watch Fox News in the Ready Room- a break room

adjacent to the Main Operations room.

        12.     During Plaintiffs assignment, there was an audio outage on one of the stations,

Radio Bilingue, managed by NPR. An alarm went off to indicate the audio outage. Plaintiff

observed that Mr. Herrera noticed the alarm but continued to watch Fox News. Plaintiff was

hesitant to ask Mr. Herrera for help since Mr. Herrera instructed Plaintiff not to bother him.

        13.     Plaintiff applied what he had been told through training and the Standard

Operating Procedure but unbeknownst to Plaintiff, the station had nuances Plaintiff was

unfamiliar with and was still off air. The station continued to stay off air after Mr. Herrera and

Plaintiff finished their shifts and was off air for a total of sixteen hours.

        14.     Four days later, Mr. Gerringer called Plaintiff via phone to angrily discuss the

incident. Plaintiff later inquired if he could charge for the phone call as a work hour, as stated in

Plaintiffs Union contract. Mr. Gerringer replied "as opposed to writing you up" and later asked

the Human Resources Department at NPR if Plaintiff would be compensated for the phone call,

to which they informed him that it was compensable.




                                                    3
                Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 5 of 22




          15.     In the days that followed the May 11 Radio Bilingue incident and Mr. Gerringer' s

call to Plaintiff, Mr. Herrera continued to behave aggressively towards the Plaintiff. When Mr.

Herrera took lead of the Main Operations Control Room he would hover over Plaintiff, point,

and leap up towards him to give Plaintiff instructions. Plaintiff still had a lot to learn and wanted

to contribute, so he followed Mr. Herrera's instructions. When it was Plaintiffs turn to take the

lead in the Main Operations Control Room and Plaintiff asked Mr. Herrera to do a task, he would

refuse.

          16.     On May 31, 2019 Plaintiff emailed Mr. Gerringer and Anne Stanford(female

Caucasian), Manager, to inform them that he had issues with an employee but did not state that

it was Mr. Herrera. Plaintiff also informed them that that he was considering lodging a formal

complaint with the Human Resources Department if things continued and Plaintiff did not want

them to be surprised ifhe did so. Plaintiff stated clearly in his complaint that he would not like to

speak further about the issue unless it was in a formal setting.

          17.     Mr. Gerringer pulled Plaintiff aside near Mr. Gerringer' s desk and badgered him

for answers. During this aggressive questioning session, Mr. Gerringer immediately identified

that Plaintiff was speaking about Mr. Herrera and would not allow Plaintiff to conclude the

conversation to return to his regular duties. The fact that Mr. Gerringer was asking for details

about Plaintiffs email at Plaintiffs desk in an open setting with other people passing by and

sitting around them made Plaintiff even more uneasy.

Smoke Test Incident

          18.     On July 11, 2019, Mr. Gerringer entered the Network Operations Center("NOC")

to ask Plaintiff if he would like to stay after Plaintiffs shift ended to observe the Content Depot

switchover. After a discussion about Plaintiffs transportation logistics, they agreed that Plaintiff



                                                  4
             Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 6 of 22




would leave at 23: 15, which was 2 hours after his shift ended. After Mr. Gerringer left, Mr.

Herrera instructed Plaintiff to do the "smoke test procedure" which meant that Plaintiff would

end up staying past 23: 15 that evening.

       19.     Mr. Herrera grabbed a print out of the "smoke test procedure" from the bulletin

board and slammed it on Plaintiffs laptop keyboard to emphasize this was an instruction.

Plaintiff informed Mr. Herrera that the discussion that he had with Mr. Gerringer was about

observing the test and that Plaintiff would be leaving at 23: 15. Their conversation went on for a

couple of minutes and no matter how many times Plaintiff informed Mr. Herrera that he was

there to observe, Mr. Herrera persistently stated that Plaintiff was supposed to carry out the test.

Plaintiff attempted to hand Mr. Herrera the procedure but Mr. Herrera walked away.

       20.     The following day, Plaintiff informed Mr. Gerringer that Mr. Herrera was hostile

towards him during the Smoke Test. Mr. Gerringer told Plaintiff he should not worry about it.

       21.     A week later, on July 18, 2019, Plaintiff met with Mr. Gerringer for Plaintiffs

mid-year review and they discussed the Smoke Test Incident. Mr. Gerringer asked Plaintiff what

he could have done better during the Smoke Test Incident to communicate better with Mr.

Herrera. At first, Plaintiff was surprised because when he first tried to address the incident with

Mr. Gerringer, Mr. Gerringer told Plaintiff to not to worry about it, that Mr. Gerringer knew that

Plaintiff had to leave at 23: 15, and that it was his understanding that Plaintiff would stay only

until 23: 15 to observe the Smoke Test. Plaintiff responded that he does not think he could have

done anything better and expressed that he had done nothing wrong. However, Mr. Gerringer

continued to ask Plaintiff the same question over and over and while doing so, Mr. Gerringer

said "You should be 'a good boy' because I want you to be successful." Plaintiff answered the

question and told Mr. Gerringer that "I guess I could have responded better to Jay's aggressions."



                                                 5
             Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 7 of 22




Unbeknownst to Plaintiff at that time Mr. Gerringer and Mr. Herrera were good friends, Mr.

Herrera later told Plaintiff that he and Mr. Gerringer drove each other's cars.

       22.      During Plaintiffs mid-year review Mr. Gerringer informed Plaintiff that he

wanted everyone to take a communications course and asked if Plaintiff wanted to take the

course. Plaintiff replied that since everyone is taking it, Plaintiff would take it as well.

       23.      Plaintiff later asked his co-workers if they were taking the course and they did

not know what he was talking about. Plaintiffs co-workers further informed him that they had

complained about Mr. Herrera during their reviews with the managers and informed the

managers that Mr. Herrera was hard to work with.

       24.      Plaintiff never heard about the course from Mr. Gerringer again, and never took

the course. Plaintiff did, however, learn from his coworkers that Mr. Herrera took a

communications course because he had issues communicating with people at work.

C-Band Incident

       25.      On August 7, 2019, a large storm came over NPR's building, alarms went off, and

in the Main Operations Room, Mr. Herrera,              and the NOC technicians, Azin Pinder( male

African-American), Kevin Smith( male Caucasian), and Dale Neiburg (male Caucasian) were

present. Calls began coming in from stations that were affected, and Mr. Gerringer entered the

room while Plaintiff and his co-workers were all answering calls. Plaintiff fielded four calls.

During this time Mr. Gerringer asked what was going on and was briefed. Mr. Gerringer asked

Mr. Smith to send out a general outage message, and he did so. Plaintiff asked if they should

send out a follow-up impairment message and there was a consensus from Mr. Herrera and Mr.

Smith that they should.




                                                   6
              Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 8 of 22




        26.     Mr. Gerringer tasked Mr. Pinder to work on recording the times of the audio

outage. Shortly after asking Mr. Pinder to work on getting the outage times, Mr. Gerringer began

badgering Mr. Pinder so that he could report them to his supervisors. When Mr. Pinder got

confirmation, Plaintiff walked over, took the time durations from him and went back to his

workstation where Plaintiff fielded another call before beginning to draft the email.

        27.     Plaintiff drafted the email which read "Please be advised this program has

experienced an audio impairment. There was no audio from 16:00:20 - 16:07:53. This was due

to a large storm over Washington, D.C. Please note in some areas the receiver signal may still be

low."

        28.     Plaintiff was later told by his managers, Mr. Gerringer and Ms. Louisa

McClatcher, Director of the NOC , that Plaintiffs email incorrectly stated that there was "no

audio" and the email should have stated "intermittent" audio, they also told Plaintiff that NPR

had received calls for clarification, and that customers complained.

        29.     Plaintiff also learned that Mr. Smith sent out an additional message during the

outage where he referenced Washington State and not Washington D.C. which also caused

confusion and that NPR had received phone calls for clarification, and customer complaints for

his wording as well. To Plaintiffs knowledge, Mr. Gerringer had a discussion with Mr. Smith

about the wording he used. Plaintiff was treated differently by Mr. Gerringer as an African-

American employee because he gave Plaintiff a written warning for the wording he used. Mr.

Gerringer would later refer to this incident and the Bilingue incident as his reasons to extend

Plaintiffs probation as a new employee.

        30.     On September 3, 2019, Plaintiff had a meeting with his managers, Mr. Gerringer

and Ms. McClatcher and they gave Plaintiff a written warning for using the incorrect



                                                 7
             Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 9 of 22




terminology during the C-Band Incident and stated they would be extending Plaintiffs probation

as a result of this incident. Plaintiff asked if he should be given a verbal warning before a written

one. Mr. Gerringer said that he had given Plaintiff an oral warning for the May 11 Bilingue

Incident during Plaintiffs mid-year review, which was false. If Plaintiff had been disciplined in

this manner, Plaintiff would have been entitled to union representation per Article 15, paragraph

J of Plaintiffs Union contract.

       31.     During the same meeting, Mr. Gerringer and Ms. McClatcher said there were a

number of things that Plaintiff needed to work on and they handed him a list. On this list was:

Plaintiffs attitude and listening skills, attention to detail, following Standard Operating

Procedure, level of engagement, and lack of taking responsibility for his actions. The list had

several points which confused Plaintiff, so he asked if they could give him details or examples of

what they were referencing. Mr. Gerringer became irritated and referenced the Bilingue incident,

C-Band Outage incident, and discrepancy report entries to explain his list. Plaintiff wrote down

all of the examples and scenarios and Mr. Gerringer again became agitated saying he would have

preferred Plaintiff to listen and reassure them that he would work on these issues. Plaintiff

responded by stating that before this meeting none of those issues had come up in or out of any

conversations or meetings ever so Plaintiff was taking note.

       32.     Plaintiff observed that his Caucasian co-workers had been in similar situations

and were not disciplined in this manner. During the same C-Band Incident, Mr. Smith used

incorrect wording which caused customers to call in and complain about referencing Washington

State instead of Washington DC. Shawn Mcdonell (Caucasian male), a Technical Director, had

also experienced outages with Radio Bilingue when he was on duty but he was never disciplined

in the same manner of Plaintiff. Mr. Mcdonell also had taken Fresh Air, a radio program, off air



                                                 8
             Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 10 of 22




when he was on duty, and action worse than Plaintiffs error, because he actually took a station

off air himself. To Plaintiffs knowledge, employees may be disciplined for outages caused by

employees only and not outages caused by other factors. Even Plaintiffs manager, Ms.

McClatcher, has caused a worse outage when she took several stations off air. Plaintiff learned

that on another separate occasion there was a station that went off because there were bugs in the

system and another African-American employee, Rich Lewis, was accused of taking it off air

and given a written warning.

       33.      After the meeting, Plaintiff followed up with the Union expressing that he would

like to file a grievance against Mr. Gerringer for falsely creating a disciplinary action against

Plaintiff. Plaintiffs Shop Steward advised him to get his file from the Human Resources

department to confirm if there was a notation for the verbal warning.

       34.      Plaintiff was nervous about approaching the Human Resources department in fear

of any retaliation. Plaintiff informed the Human Resources representative that he apparently had

a verbal warning in his file and asked if he could talk about things with the representative in

confidence. The Human Resources representative told Plaintiff that he could not guarantee that.

The Human Resources representative was surprised when Plaintiff inquired about a verbal

warning but was aware of the written warning and probation extension. The Human Resources

representative agreed to get Plaintiffs file so he could look at in on another date.

       35.      Later, Plaintiff conferred with some of his colleagues about asking for his file.

Plaintiff concluded that by asking the Human Resources department for his file, Plaintiffs

managers might learn of his intention and retaliate. The following day Plaintiff went back to the

Human Resources representative and told him that he did not want to look at the file anymore

because his fear of retaliation. The Human Resources representative asked for details which



                                                  9
              Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 11 of 22




Plaintiff declined to offer, again out of fear that their conversations were not confidential, and

that Plaintiff's managers would retaliate against Plaintiff.

        36.      Plaintiff then informed his Shop Steward that he had cancelled his request to look

at his file. Plaintiff's Shop Steward expressed disappointment that Plaintiff felt intimidated.

Plaintiff's Shop Steward then stated that Plaintiff should not give management the opportunity to

create any information that would be in conflict with what happened and that Plaintiff should

request his personnel file from the Human Resources department, which convinced Plaintiff to

request his file again.

        37.      A week later the Human Resources representative called Plaintiff to his office

and went through Plaintiff's personnel file. Plaintiff's file had his hiring documents and his

written warning, but nothing indicated that a verbal warming was given.

        38.      Even though Mr. Gerringer gave Plaintiff a written warning about his work

performance, Mr. Gerringer asked Plaintiff to work additional hours on several occasions.

Plaintiff worked overtime for at least twenty hours during the months of September and October,

and there were multiple times where Plaintiff took the lead over the NOC at work and there were

no incidents.

        39.      On October 3 1, 2019, Plaintiff was terminated from NPR a day before his

probation ended.

                                             COUNTI

                    Violation of the District of Columbia Human Rights Act

                                  D.C. Code§§ 2-1401 et seq.
                                     (Race Discrimination)
                     (Disparate Treatment and Hostile Work Environment)




                                                  10
              Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 12 of 22




        40.      Plaintiff Mkwanazi re-alleges and incorporates by reference paragraphs 1 through

39 above as if set forth fully herein.

        41.      At all pertinent times, Defendant is an employer under the District of Columbia

Human Rights Act. D.C. Code§§ 2-1401 et seq.

        42.      At all pertinent times, Plaintiff is an employee entitled to protection under the

District of Columbia Human Rights Act. D.C. Code§§ 2-1401 et seq.

        43.      The D.C. Human Rights Act prohibits discrimination in employment based on an

individual's race. A hostile work environment is a form of prohibited employment discrimination

where the employee is subjected to a work environment permeated with ridicule and humiliation

and/or subjected to adverse action that substantially alters the work environment because of that

employee's race or because the employee complained of discriminatory treatment. Specifically,

Plaintiff was subjected to a hostile work environment when he was called a "boy" on multiple

occasions, despite Plaintiff notifying Mr. Gerringer to discontinue use of that term; Plaintiff was

also denied proper supervision and training for tasks that were assigned to him under the

supervision of Mr. Herrera and Mr. Gerringer; Mr. Herrera's refusal to supervise Plaintiff during

the Radio Bilingue incident; Mr. Gerringer' s baseless accusation that Plaintiff was responsible

for the Radio Bilingue incident; false allegations in his performance review and termination

from employment. Plaintiff was subjected to disparate treatment when he was issued a written

warning and terminated from employment when his Caucasian colleagues were not disciplined

for the same or more severe offenses.

                                            COUNT II

                    Violation of the District of Columbia Human Rights Act
                                   D.C. Code§§ 2-1401 et seq.
                                           (Retaliation)



                                                 11
              Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 13 of 22




        44.      Plaintiff Mkwanazi realleges and incorporates by reference paragraphs 1 through

43 above as if set forth fully herein.

        45.      At all pertinent times, Defendant is an employer under the District of Columbia

Human Rights Act. D.C. Code§§ 2-1401 et seq.

        46.      At all pertinent times, Plaintiff is an employee entitled to protection under the

District of Columbia Human Rights Act. D.C. Code§§ 2-1401 et seq.

        47.      The D.C. Human Rights Act prohibits an employer from taking action against an

employee because the employee engages in protected activity and reports acts of discrimination.

        48.      Defendants, in violation of the D.C. Human Rights Act, knowingly and

intentionally engaged in unlawful retaliation against Plaintiff for reporting discrimination.

Specifically, Plaintiff informed Mr. Gerringer that his reference to him as a "boy" was racially

offensive. Mr. Gerringer later had a hostile attitude towards Plaintiff and disciplined Plaintiff for

incidents when his Caucasian colleagues committed the same or greater offenses and were not

disciplined. Mr. Gerringer also approached Plaintiff around Plaintiffs workstation and in the

vicinity of Plaintiff colleagues and discussed Plaintiffs plans to file a complaint. Finally,

Plaintiff was terminated by Mr. Gerringer on his final day of probation.

                                          Prayer for Relief

        WHEREFORE, PlaintiffMkwanazi prays as follows:

        A.       That the court issue an Order declaring Defendant's actions to be a violation of

the District of Columbia Human Rights Act, D.C. Code§§ 2-1401 et seq., and declaring Plaintiff

eligible to receive equitable and other relief;

        B.       Enter judgment against the Defendant;




                                                  12
             Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 14 of 22




        C.      Issue a permanent injunction prohibiting Defendant from engagmg m any

discriminatory termination and retaliation;

        D.      Enter judgment in favor of Plaintiff against Defendant for all equitable monetary

damages available under the law, including but not limited to back pay and front pay in amounts

to be determined at trial;

        E.      Order Defendant to refrain from any retaliation against Plaintiff or any other

person, for participating in or supporting this case in any manner;

        F.      Order Defendant to pay compensatory and punitive damages in amounts to be

determined at trial;

        G.      Order Defendant to pay Plaintiff's reasonable attorneys' fees, expert fees and

        costs; and

        H.      Order Defendant to pay pre-judgment and post-judgment interest as provided by

        law.




Date: June 22, 2020                                          Respectfully submitted,


                                                                    Isl David A. Branch
                                                             David A. Branch, DC Bar# 438764
                                                             Law Offices of David A. Branch &
                                                             Associates, PLLC
                                                             1828 L Street, NW
                                                             Suite 820

                                                13
   Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 15 of 22




                                                     Washington, DC 20036
                                                     davidbranch@dbranchlaw.com
                                                     (202) 785-2805 phone
                                                     (202) 785-0289 fax




                               Jury Trial Demand

Plaintiff demands a jury trial on all claims against Defendant.




                                         14
Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 16 of 22




                             15
                              Case 1:20-cv-02231
                                           SuperiorDocument    1-2
                                                    Court of the    Filedof08/13/20
                                                                 District   Columbia Page 17 of 22
                                                                     CIVIL DIVISION
                                                                    Civil Actions Branch
                                               500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                                    Telephone: (202) 879-1133 Website: www.dccou.ts.gov

      Zi\NDILE l\/ll{vV1\N1\Zl
                                                                               Plaintiff
                                                  vs.
                                                                                                                    Case Number             2020 CA 002861 B
      Ni\TIONl\.L PUBLIC Ri\DIO, INC.
                                                                              Defendant

                                                                             SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
 judgment by default may be entered against you for the relief demanded in the complaint.

 David i\. Branch
 Name of Plaintiff's Attorney
 L:,w Offices of D:,vid /1... Branch & /1..ssociates. PLLC

 Address
 1828 L Street, J'filv', Suite 8'?0, \i\7ashington, DC 20036

  rno2)
  \6                       r          ?8'''
                      /()~)----t.....1_.l..1;)
                     1;r)
                                                                                           Date                    06/23/2020
 Telephone
 Jl•~ffilw:, titlT El1. ti' (202)   879-4828            Veuillez appeler au (202) 879-4828 pourune traduction              D~ c6 mi,\t biti dich, hay g9i (202) 879-4828
 'i::J~-5-!l"!!rAllei!,(202)879-48281l~~~                        ril"'lc'i' rC"r'l° l'l"'l"lir (202) 879-4828   .e,J'.o:rl\-



   IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL EST ATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO NOT FAIL TO ANSWER WITHIN THE REOUIRED TIME.

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                                See reverse side for Spanish translation
                                                                 Vea al dorso la traducci6n al espafiol




CV-3110 [Rev. June 2017]                                                                                                                            Super. Ct. Civ. R. 4
                                 Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 18 of 22

                                                  TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
                                                                             DIVISION CIVIL
                                                                       Seccion de Acciones Civiles
                                                     500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                            Telefono: (202) 879-1133 Sitio web: www.dccourts.gov




                                                                           Demandante
                                                  contra
                                                                                                           Numero de Caso:

                                                                           Demandado

                                                                           CITATORIO
       Al susodicho Demandado:
                Por la presente se le cita a comparecer y se le require entregar una Contestaci6n a la Demanda adjunta, sea en
       persona o por medio de un abogado, en el plaza de veintiun (21) dias contados despues que usted haya recibido este
       citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esta siendo demandado en calidad de oficial o
       agente del Gobiemo de los Estados Unidos de Norteamerica o del Gobiemo del Distrito de Columbia, tiene usted
       sesenta (60) dias, contados despues que usted haya recibido este citatorio, para entregar su Contestaci6n. Tiene que
       enviarle por correo una copia de su Contestaci6n al abogado de la parte demandante. El nombre y direcci6n del
       abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
       copia de la Contestaci6n por correo a la direcci6n que aparece en este Citatorio.

               A usted tambien se le require presentar la Contestaci6n original al Tribunal en la Oficina 5000, sito en 500
       Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viemes o entre las 9:00 a.m. y las 12:00 del mediodia
       los sabados. Usted puede presentar la Contestaci6n original ante el Juez ya sea antes que usted le entregue al
       demandante una copia de la Contestaci6n o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
       usted incumple con presentar una Contestaci6n, podria dictarse un fallo en rebeldia contra usted para que se haga
       efectivo el desagravio que se busca en la demanda.
                                                                            SECRETARIO DEL TRIBUNAL
      Nombre del abogado del Demandante

                                                                                        Por:
      Direcci6n                                                                                                       Subsecretario


                                                                                        Fecha _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Telefono
      Jl•~ffilw:. twH El1. ti' (202)   879-4828       Veuillez appeler au (202) 879-4828 pour une traduction      D~ c6 m(\t biti dich, hay g9i (202) 879-4828
                       'c...~-ll!i-~202) 879-4828 ~ - @ ~                           ril"'IC'i' rCH
                                                                                                 0
                                                                                                     1'1"7"tfr (202) 879-4828    _e~arl\-


         IMPQRT ANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
      MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
      DICT ARSE UN FALLO EN REBELDIA CONTRA US TED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
      DESAGRA VIO QUE SE BUSQUE EN LA DEMAND A. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, 0
      PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
      USTED PRETENDE OPONERSE A ESTA ACCION. NO DEJE DE CONTk'STAR LA DEMANDA DEN1'RO DEL PLAZO
      FXIGIDO.

         Si desea conversar con un abogado y le parece que no puede pagarle a uno, Harne pronto a una de nuestras oficinas del Legal Aid
      Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
      Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

                                                                 Vea al dorso el original en ingles
                                                                See reverse side for English original
CV-3110 [Rev. June 201Tl                                                                                                            Super. Ct. Civ. R. 4
               Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 19 of 22

   Superior Court of the District of Columbia
                                    ClVlL DIVISION-CIVIL ACTIONS BRANCH
                                                   INFORMATION SHEET
  Zandile I'v1kwanazi                                                 Case Number: _ _2_0_2_0_C_A_0_0_2_8_6_1_8
                                                                                                             _ __
                         vs                                           Date: - -06/22i2020
                                                                                ------------------

  National Public Radio , INC.                                         D     One of the defendants is being sued
                                                                             in their official capacity.
Name: (Please Pnnt)                                                                          Relationship to Lawsuit
   David A. Branch
Fim1Name:                                                                                           &:1   Attorney for Plaintiff
 Law Offices of David A. Branch & Associates PLLC
Telephone No.:             Six digit Unified Bar No.:
                                                                                                    •     Self (Pro Se)

 (2021 785-2805                     438764                                                          •     Other:

TYPE OF CASE: D Non-Jury                           D      6 Person Jury                     0 12 Person Jury
Demand• $ To be determined at trial                                                Other: _ _ _ _ _ _ _ _ _ _ _ _ _ __

PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: _ _ _ _ _ _ _ _ __ Judge: _ _ _ _ _ _ _ __                                                Calendar#: _ _ _ _ _ _ _ _ _ __

Case No.: _ _ _ _ _ _ _ _ __                   Judge: _ _ _ _ _ _ _ __                              Calendar#: _ _ _ _ _ _ _ _ _ __


NATURE OF SUIT:                 ((fleck One Box Onlv)
A. CONTRACTS                                              COLLECTION CASES

  D     Ol Breach of Contract             D    ]4 Under $25,000 Pltf. Grants Consent D                    16 Under $25,000 Consent Dented
  D     02 Breach of Warranty             0    17 OVER $25,000 Pltf. Grants Consent                  •    18 OVER $25Jl00 Consent Denied
  D     06 Negotiable lnstmment           D    27 [nsurance/Subrogation              D                    26 lnsurance/Subrogation
  D     07 Personal Property                      Over $25,000 Pltf Grants Consent                          Over $25.000 Consent Denied
  5lJ   l3 Empioyment Discrinnna1ion      D   07 [murnnce/Subrogation                D                    34 [nsmance/Subrngation
  D     15 Special Education Fees                 Under $25,000 Pltf Grants Consent                          Under $25.000 Coment Denied
                                          D   28 Motion to Confirm Arbitration
                                                  Award (Collec1ion Cases Only)

B. PROPERTY TORTS

  D     O1 Automobile                   D 03 Destruction of P1ivate Property                        D     05 Trespass
  D     02 Conversion                   D 04 Property Damage
  D     07 Shoplifting, D.C. Code§ 27-102 (a)


C. PERSONAL TORTS

  D     OJ Abuse of Process               D   l O Invasion of Privacy                               D 17 Personal injury- (Not Automobile,
  D     02 Aliemtio11 of Affection        D   11 Libel and Slander .                                      Not Malpractice)
  D     03 Assault and Battery            D   12 Malicious Imerference                              D l8Wrongful Death (Not Malpractice)
  D     04 Automobile- Personal Injury    D   13 Malicious Prosecution                              D 19 Wrnngful Eviction
  D     05 Deceit (Misrepresentation)     D   14 Malpractice Legal                                  D 20 Friendly Suit
  D     06 False Accusation               D   15 Ivl3Jpractice !vledkal Ifndndmg \Vrnngful Death)   D 21 Asbestos
  D     07 False Arrest                   D   16 Negligence- (Not Automobile.                       D 22 Toxic/l\,Iass Torts
  D     08Fraud                                  Not Malpractice)                                   D23 Tobacco
                                                                                                    17 24 Lead Paint
                                         SEE REVERSE SIDE AND CHECK HERE                            IF USED



CVA96/Jum: 2015
                 Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 20 of 22

                             Infor1nation Sheet, Continued

C, OTHERS
      D   01 Accounting                      D      17 :Vlent Personnel Act (OEA)
      D   02 Att. Before Judgment                   (D.C Code Title 1, Chapter 6)
      D   05 Ejectmen1                       D       18 Product Liability
      D   09 Special Writ/Warrants
           (DC Code§ 11-941)                 D      24 Application to Confirm, Modify.
      D   l O Traffic Adjudication                   Vacate Arlntration Award (DC Code§ 16-440 l)
      D   l l Writ of Replevin               D      29 Merit Personnel Act (OHR)
      D   12 Enforce Mechanics Lien          D      31 Housing Code Regulations
      D   J6 Declaratoty Judgment            D      32Qm Tam
                                             D       33 Whistleblower




II.
      D   03 Clumge of Name                    D     15 Libel ofinforrnatio11              D   21 Petition for Subpoena
      D   06 Foreign Judgment/Domestic D             l 9 Enter Admimstrative Order as              [Rule 28-[ (b)!
      D   08 Foreign Judgmeni!lnternational             Judgment [ D.C. Code§              D   22 Rerease Mechanics Lien
      D   J 3 Correction. of Birth Certificate          2-J 802.03 (h) or 32-15 I 9 (a)]   D   23 Rule 27(a)(l)
      D   l4 Correction of Marriage            D     20 Master Meter (DC Code§                  (Perpetuate Testimony)
              Certificate                                 42-3301, et seq.)                D   24 Petition for Structured Settlement
      D    26 Petition for Civil Asset Forfeiture   (Vehicie)                              D   25 Pelltion for Liquidation
      D    27 Petition for Civil Asset Forfei1ure   (Currency)
      D    28 Petition for Civil Asset Forfeiture   (Other)



D. REAL PROPERTY

      D   09 Real Property-Real Estate               D     08 Qmet Title
      D   l2 Specific Performance                    D     25 Liens Tax/ Water Consent Granted
      D   04 Condemnation (Eminent Domain)           D     30 Liens: Taxi Water Consent Denied
      D   lO Mortgage ForeclosureiJud1cial Sale D          31 Tax Lien Bid Off Certificate Consent Granted
      D   J l Petition for Civil Asset Forfeiture (RP)




             /s/ David A. Branch                                                           06/22/2020

                     Attorney• s Signature                                                                Date




CVA96/ June 2015
                 Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 21 of 22
                          SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                        CIVIL DIVISION
                                               Civil Actions Branch
                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                              TeleJJhone: (202) 879-1133 • Website: www.dccourts.gov

ZAND ILE MKWANAZI
  Vs.                                                                 C.A. No.        2020 CA 002861 B
NATIONAL PUBLIC RADIO, INC.
                                  INITIAL ORDER AND ADDENDUM

    Pursuant to D. C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-1, it is hereby ORDERED as follows:

      ( l) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge FERN FLANAGAN SADDLER
Date: June 23 2020
Initial Conference: 9:30 am, Friday, September 25, 2020
Location: Courtroom 100
            500 Indiana Avenue N.W.
            WASHINGTON, DC 20001
                                                                                                     CAIO-60
            Case 1:20-cv-02231 Document 1-2 Filed 08/13/20 Page 22 of 22

                       ADDENDUlVI TO INITLi\.L ORDER AFFECTING
                          ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code§ 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code§ 16-2821.

        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code§ 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

       A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least IO years of significant experience in medical malpractice litigation.
D.C. Code§ 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code§ 16-2823(b).

        The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code§ 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is prose may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

                                                             Chief    Judge     Robert    E.    Morin


                                                                                               CAIO-60
